DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 05/17/2022 has been entered and fully considered. Claims 1-10 remain pending in the application, where Claim 1 has been amended. 


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 103 rejections previously set forth in the final office action mailed on 02/23/2022.

Allowable Subject Matter

3- Claims 1-10 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
An imaging system, comprising: a coherent light source delivering an object beam and a reference beam; a modulation device capable of modulating all or part of the object beam with a modulation signal; an image sensor …; and 
a device of demodulation of the modulated portion of the object beam, the imaging system being configured to, during a measurement phase: apply to the modulation signal, via the modulation device, a first pseudo-random sequence of jumps of a parameter selected among a phase, a frequency, and an amplitude of the modulation signal; and simultaneously apply to the modulated portion of the object beam, via the demodulation device, a second pseudo-random sequence of jumps of said parameter, wherein the first and second sequences of jumps of said parameter have non-correlated patterns.

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, is Laforest and Gross. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886